Citation Nr: 0533045	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

3.  Entitlement to service connection for residuals of 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2005, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, in order to facilitate the veteran's 
request for a travel board hearing.  A hearing before the 
Board, sitting at the RO, was conducted in October 2005, a 
transcript of which is of record.  

The veteran's motion to advance his case on the Board's 
docket was granted by the Board in November 2005, and 
expedited review of this matter has followed.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the 
Board received notification from the appellant he was 
withdrawing from appellate consideration those issues 
involving his entitlement to service connection for residuals 
of herbicide exposure and whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a left knee disorder.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant as to the issues of his entitlement to service 
connection for residuals of herbicide exposure and whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a left knee 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant during the course of a travel 
board hearing conducted on October 18, 2005, withdrew his 
appeal as to those issues regarding his entitlement to 
service connection for residuals of herbicide exposure and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
matters.  Accordingly, the Board does not have jurisdiction 
to review the appeal as to those issues and it must therefore 
be dismissed.


ORDER

The appeal as to the issues of the veteran's entitlement to 
service connection for residuals of herbicide exposure and 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder is dismissed.



REMAND

The record reflects that service connection for PTSD was 
denied by the RO in its decision of July 1997 on the basis 
that no diagnosis of PTSD was confirmed and that evidence was 
inadequate to establish the existence of a stressor.  The RO 
noted at that time that the veteran had failed to reply to 
its request that he provide more detailed information 
regarding his stressors, as would permit verification of his 
account.  Following notice to the veteran of such action in 
August 1997, no appeal was initiated.  

A claim to reopen was filed by the veteran in November 2001.  
In connection therewith, he submitted a medical report from 
an attending VA psychiatrist, wherein a diagnosis of PTSD is 
set forth.  In addition, the veteran's psychiatrist directly 
linked his PTSD to a helicopter accident he suffered during 
flight school.  Other records of VA treatment likewise denote 
the presence of PTSD.  In addition, the veteran has submitted 
a detailed account of his claimed inservice stressors, and he 
requests that attempts to verify those stressors be made 
prior to a determination of the question presented under 
38 C.F.R. § 3.156 (2005).  

Given that, among the considerations as to whether new and 
material evidence has been presented is whether the evidence 
submitted raises a reasonable probability of substantiating 
the claim, and in light of the veteran's presentation of 
detailed information regarding his stressors, further 
development is found to be necessary.  Such actions are 
needed to confirm the various incidents alleged, as well as 
any engagement of the enemy in combat by the veteran, 
including whether the Bronze Star Medal awarded him included 
the "V" device for valor.  Remand is also required to 
permit the veteran to receive full and complete notice of the 
VCAA, and in particular, notice of the division of 
responsibility between VA and himself in obtaining records 
from Federal and non-Federal sources.  38 U.S.C.A. § 5103 
(West 2002). 



Accordingly, this portion of the veteran's appeal is REMANDED 
for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the veteran must 
be advised in writing of what information 
and evidence are still needed to 
substantiate his claim to reopen for 
service connection for PTSD.  The veteran 
must also be notified what specific 
portion of that evidence VA will secure, 
and what specific portion he himself must 
submit.  The RO must advise the veteran 
to submit all pertinent evidence not 
already on file that he has in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.

2.  The veteran is also to be contacted 
in writing in order to determine whether 
he is alleging that his PTSD is the 
result of combat stressors.  If so, the 
veteran must be asked to provide all 
necessary details of such combat, 
including the date, place, and unit to 
which he was assigned at the time of any 
combat, as well as the circumstances and 
events he alleges constituted his 
engaging the enemy in combat.

Upon receipt of any response, the RO/AMC 
is to verify to the extent possible any 
assertion by the veteran that he engaged 
in combat while in military service.  See 
VAOPGCPREC 12-99; 65 Fed.Reg. 6257 
(2000).

3.  The RO/AMC must ascertain from the 
service department whether the Army 
Aviator Badge awarded the veteran was for 
service rendered in combat, and, in 
addition, whether the Bronze Star Medal 
awarded the veteran included the "V" 
device for valor.  The written response 
from the service department must then be 
associated with claims folder.  

4.  All VA examination and treatment 
records, not already on file, regarding 
the veteran's PTSD, inclusive of those 
which were compiled since September 2002, 
must be obtained for inclusion in the 
claims folder.

5.  The RO/AMC must thereafter review the 
materials submitted to date in order to 
ascertain whether the information 
provided is sufficiently detailed so as 
to permit research in order to verify the 
claimed incidents.  If the materials are 
not sufficiently detailed, additional 
information must be requested from the 
veteran and he must be advised that this 
information is necessary to obtain 
supportive evidence of his claimed 
stressors, and that he must be as 
specific as possible.  Without such 
details adequate research for verifying 
information may not be able to be 
conducted.  The veteran must also be 
advised to obtain and submit any 
verifying data from individuals who might 
have knowledge of his inservice stressors 
which the veteran claims led to the onset 
of his PTSD, such as statements from 
fellow servicemen who may have witnessed 
the inservice events or from family 
members or others to whom he may have 
described the stressors at or about the 
time of their occurrence.

6.  Then, based on any and all 
information regarding the veteran's 
claimed stressors already provided or 
obtained as a result of this remand, the 
RO/AMC must prepare a detailed summary of 
all the claimed stressors.  This summary, 
along with a copy of the veteran's 
Department of Defense Forms 214, his 
service personnel records, and all 
associated documents must then be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
with a request to provide any information 
that may corroborate the alleged 
stressor(s).

7.  Lastly, the veteran's claim to reopen 
must be readjudicated in a new rating 
decision, on the basis of the evidence on 
file and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.


______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


